DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2021 has been entered.
 
Response to Amendment
Claims 1, 10, and 19 have been amended.  Claims 5-7, 9, 14-16, 18, 24, 26, and 28 have been canceled.  Claims 29-31 are new.  Claims 1-4, 8, 10-13, 17, 19-23, 25, 27, and 29-31 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed October 18, 2021 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §103 rejection, starting pg. 10 of Remarks:

The 35 U.S.C. § 103 Rejection



A method for generating user connections, the method comprising: 

receiving, via a computing device, first user account parameters associated with a first user; 

determining, via identification circuitry of the computing device, that the first user account parameters comprise an application denial data entry indicative of a previous denial of a request for funding by the first user; 

determining, via the identification circuitry of the computing device, a financial deficiency of the first user based on the first user account parameters comprising the application denial data entry; identifying, via the identification circuitry, the first user as a recipient of a fulfillment opportunity based on the financial deficiency; receiving, via the computing device, second user account parameters associated with a second user; 

determining, via funding circuitry of the computing device, the fulfillment opportunity of the second user based on the second user account parameters; 

in response to the fulfillment opportunity, generating, via the funding circuitry of the computing device, a fulfillment action from a second account of the second user to a first account of the first user in satisfaction of the financial deficiency, wherein the fulfillment action comprises one or more funding obligations and causes funds from the second user account to be disbursed to the first user account; 

monitoring, via the funding circuitry, compliance of the first user account with respect to the one or more funding obligations, wherein the one or more funding obligations comprise one or more action related limitations of the first user account; and 

rescinding, via the funding circuitry, the fulfillment action in an instance in which the first user account fails to comply with the one or more funding obligations, wherein the rescinding of the fulfillment action comprises a transmission from the first user account to the second user account comprising at least a portion of the disbursed funds. 



Arjomand fails to disclose, teach, or suggest the rescinding of funds based on any kind of monitoring after the transfer of funds between user accounts as required by the claims. In particular, the claims recite, “generating, via the funding circuitry of the computing device, a fulfillment action from a second account of the second user to a first account of the first user in satisfaction of the financial deficiency, wherein the fulfillment action comprises one or more funding obligations and causes funds from the second user account to be disbursed to the first user account;” and “rescinding, via the funding circuitry, the fulfillment action in an instance in which the first user account fails to comply with the one or more funding obligations, wherein the rescinding of the fulfillment action comprises a transmission from the first user account to the second user account comprising at least a portion of the disbursed funds.” Arjomand, and the other references cited in the Final Office Action, fails to at least disclose an instance where funds are transferred between user accounts and where such funds are then rescinded from a user account based on a monitoring of said funds, as required by the independent claims.

A. Arjomand fails to disclose the ability to rescind funds between accounts after funds have been transferred outside of the Daybreak architecture, as Arjomand only discloses a monitoring of “ledger transactions” in order to stop or delay funds which have not been transmitted between accounts

The references, either taken alone or in combination, all fail to disclose the fails to at least disclose an instance where funds are transferred between accounts and where such funds are then rescinded from a user account based on a monitoring of said funds, as required by the independent claims.

For instance, Arjomand describes the use of “distribution rule sets,” which must be accepted or agreed to by a recipient before the recipient may receive charitable funds. See Arjomand at paragraphs [00122], [00155], and [0269]-[0332], pages 88-90. However, even in this embodiment, Arjomand fails to disclose a rescinding of the fulfillment action in an instance in which the first user account fails to comply with the one or more funding obligations as Arjomand only discloses that once the charitable funds have been released (or “offboarded”) from the “daybreak architecture,” the funds are no longer “under the control and/or supervision of the Daybreak architecture.” See Arjomand at paragraphs [00269], [00289]. 

Referring now to Fig. 1-C, Fig. 1-C shows external tracking architecture 3100 (which will hereinafter be interchangeably referred to as "Daybreak architecture 3100"). The term "Daybreak" here is merely an identifier and does not have any specific functional meaning. In an embodiment, the The funds in these accounts may be managed by the Daybreak architecture through use of various ledger transactions, e.g., paper transactions that represent tracking money as it moves through various entities, but in which the money itself is not transferred. For example, in an embodiment, Daybreak architecture 3100 may effect actual transfers only when money is deposited [into the Daybreak architecture] from an outside source, and when money is "offboarded," that is transferred to an entity such that it has complied with the distribution rule sets, and is no longer under the control and/or supervision of the Daybreak architecture 3100.

See Arjomand at paragraph [00269] (emphasis added). 

Referring again to Fig. 1-E, in an embodiment, local bank 3200 may use an existing account 3230, and earmark the charity funds for specific distributions according to their rule set. For example, in an embodiment, local bank 3200 may have a single account that uses the daybreak architecture, which may be implemented as external tracking architecture 3100 (e.g., see Fig 1-B, which will be discussed in more detail herein), or by a system similar to external tracking architecture 3100 but implemented partially or wholly internal to local bank 3200. In an embodiment, any funds that will be managed by the daybreak architecture 3100 will be placed in the existing account 3230, and can be tracked through ledger transactions and payouts to end recipients of funds, as will be discussed in more detail herein.
See Arjomand at paragraph [00289] (emphasis added).
The above selected paragraphs only teach that tracking does not happen outside of Daybreak.  However, Arjomand also teaches the architecture may be located at a bank and further Arjomand maintains accounts for users.

Arjomand clearly teaches rescinding of funds.  Another example provided by Arjomand…

Claw back (rescinding) funds…
“In an embodiment, the daybreak architecture 250F may be set to initially allow the transaction to go through, but then "claw back" the funds, whether by human intervention or failure of one of the automated fraud protection analyses. Due to the daybreak architecture not actually moving the money between bank accounts, this claw back becomes simpler to perform.” [00668]


Also, from Arjomand regarding Daybreak architecture…

Daybreak architecture with multiple accounts (therefore moving money between banks is not needed as the accounts are in a central location)…
“In another embodiment, Daybreak architecture may be separate from the other entities shown in Fig. 1, but may use a multitude of accounts, which may be across various banks, and which may, or in other embodiments, may not, have a correlation to the accounts 3030 that are created by the users 3005 and/or the organizations 3015 that have deposited the funds. In an embodiment, for example, Daybreak architecture 3100 may create a separate account each time money is transferred from one or more users 3005 and/or organizations 3015. In another embodiment, for example, money transferred under the control of Daybreak architecture 3100 may be grouped by how it is to be spent (e.g., different accounts for various services) or where it is to be spent (e.g., different accounts for different known endpoints).” [00270]

Therefore if Daybreak maintains the accounts or they are associated with Daybreak, they will have control of rescinding funds.  They also have funds until the money is actually transferred to another bank in other embodiments.  Further, their system could be at a bank, in which case if the accounts were at the same bank, they would always have control.  

From Fig. 2F, ref. 250F and 260F…

    PNG
    media_image1.png
    367
    718
    media_image1.png
    Greyscale



Also from Arjomand…
“In another embodiment, Daybreak architecture 3100 may be integrated into any one or more of the entities shown in Fig. 1, and which will be discussed in more detail herein. For example, in an embodiment, although not pictured for ease in understanding, Daybreak architecture 3100 may be implemented by national domestic bank 3300, and in an embodiment, other entities that wish to access the Daybreak architecture 3100 may work with national domestic bank 3300. The same applies to any other of the entities shown in Fig. 1, including the user 3005 and the organization 3015. For example, in an embodiment, Daybreak architecture 3100 may be implemented by the organization 3015 as a way to track and/or manage its funds and their allocation.” [00271]

Therefore, if Daybreak was at one bank and both accounts were at the same bank, clawback would be possible between accounts.
Instead of disclosing an actual transfer of funds between user accounts, and a possible rescinding of said funds when funding obligations are not met, Arjomand only discloses the sending of “ledger transactions” within a daybreak architecture. See Arjomand at paragraph [00269]. The transmission of ledger transactions between accounts within the daybreak architecture do not disclose the actual transfer of funds between user accounts as currently claimed by Applicant. Indeed, ledger transactions are explicitly defined in Arjomand as “paper transactions that represent tracking money as it moves through various entities, but in which the money itself is not transferred.” Id. Further, Arjomand only discloses a delaying or stopping of the actual transaction of funds if the rules are not met with the ledger transaction(s), rather than an actual rescinding of the funds if the rules are not met. See Arjomand at paragraph [00571]. The delaying or stopping of the funds may be understood by a person of skill in the art, as a 
The Examiner respectfully disagrees with the above argument.  Arjomand’s Daybreak allows for simple and easy clawback (rescinding) of funds.
Further, Arjomand explicitly discloses that once the actual funds—rather than the ledger transactions—have been released from the Daybreak architecture, the funds are outside the control of the Daybreak architecture and cannot be retrieved back from the recipient. See Arjomand at paragraph [00269]. As such, the Daybreak architecture of Arjomand is incapable of causing “a transmission from the first user account to the second user account comprising at least a portion of the disbursed funds” as required by the amended independent claims.
This would happen anytime a recipient were to transfer funds from one bank to another, as a bank providing oversight of funds would lose control of the funds once they were transferred.  In any event the Daybreak architecture anticipates controlling and clawback of money with accounts.  Also, the Daybreak architecture can be at a bank or a bank associated with Daybreak (e.g. Fig. 2F above).  
B. The Final Office Action fails to cite portions of the references that disclose the limitations of at least the independent claims
The Final Office Action refers to portions of Arjomand to allegedly disclose “rescinding, via the funding circuitry, the fulfillment action in an instance in which the first user account fails to comply with the one or more funding obligations,” but fails to consider the totality of Arjomand. See Final Office Action at page 15. For instance, the Final Office Action alleges that paragraph [00717] discloses the above limitation when it teaches, a “command to alter account balance (e.g., to pull back funds to a personal account) of the attributable funds in the attributable account,” but the Final Office Action fails to consider the definition of attributable funds as those funds which are “funds in an account that are subject to a distribution rule set’ (i.e., those funds that may only be released after the rules have been met and which are still fully in control of the Daybreak architecture which is described throughout the Arjomand disclosure as only transferring ledger transactions). See, Arjomand at paragraphs [00717], [00660]-[0068], and [00690].
Thus, and as described in Arjomand, the attributable funds alleged as equivalent to the claimed rescinding of funds fails to disclose the basic tenant of the claims in transferring the funds between user accounts. Indeed, the funds of Arjomand cannot be released by the Daybreak architecture until the rules have 
The above recites multiple transfers in the cited paragraph, yet Applicant is arguing “no actual transfer of funds takes place within the Daybreak architecture…”  
The Examiner respectfully disagrees with the above.  See Fig. 2F above as just one of many examples of transfer of funds between accounts.  
The Final Office Action further cites the “claw back” function recited in Arjomand as allegedly teaching the limitation, “rescinding of the fulfillment action comprises removing at least a portion of the funds associated with the fulfillment action from the first user account,” but fails to consider the claw back function’s limited disclosure with respect to the attributable funds (which are not actually transferred between user accounts, as described above). See Final Office Action at page 20. Specifically, the Final Office Action relies upon paragraph [00828] of Arjomand which states,
Referring again to Fig. 13, in an embodiment, switched circuit having one or more switched states set at least in part by switch state logic specified to create the one or more simulacra of at least one status of the particular funds based on the engineering approximation of said distribution rule set that specifies one or more conditions associated with said attributable funds of said attributable account 1316 may be implemented as switched circuit having one or more switched states set at least in part by switch state logic specified to create the engineering approximation of at least one status of the particular funds based on the engineering approximation of said distribution rule set that specifies one or more conditions associated with said attributable funds of said attributable account 1318. For example, in an exemplary implementation, switched circuit having one or more switched states set at least in part by switch state logic specified to create the one or more simulacra of at least one status of the particular funds based on the engineering approximation of said distribution rule set clawed back) associated with said attributable funds of said attributable account.
See Arjomand at paragraph [00828].
However, Arjomand in its disclosure of the claw back function with the attributable funds makes clear that only those funds within the Daybreak architecture (1.e., only ledger transactions which are not actually sent between accounts) may be “clawed back,” rather than the actual funds transmitted between a second user account and a first user account. See Arjomand at paragraphs [00664 ]-[00668]. Additionally, additional disclosure in Arjomand makes clear that the claw back function does not rescind actual funds previously-transferred between user accounts. See Arjomand at paragraph [00668] (“Due to the [D]aybreak architecture not actually moving the money between bank accounts, this claw back function becomes simpler to perform”). Indeed, in detailing the transfers within the Daybreak architecture, Arjomand makes clear that there is no actual transfer of funds between user accounts and instead, only ledger transactions may be made between accounts within the Daybreak architecture (i.e., between alleged accounts within the Daybreak architecture as opposed to between user accounts as claimed). See Arjomand at paragraphs [00664 ]-[00668]. 
With all due respect, Arjomand teaches claw back because they can do this.  The fact is, they teach embodiments where this is relevant.
Referring now to Fig. 2G, in an embodiment, the user 25 IF wants to "transfer six million dollars to a large foreign entity (LFE 280G) for charitable purposes." In the daybreak architecture, an internal transaction is made from the attributable account 252F to the daybreak architecture account associated with LFE 280G, that is, account 252G. This transaction is checked for compliance with the distribution rule set, and may be approved, denied, or held pending further review. 
attributable account 252F to an account within daybreak architecture associated with LFE 280G. Regardless of the outcome of the check for compliance with the distribution rule set, no actual funds transfer takes place— e.g., the six million dollars stays with the daybreak architecture account 262F where it was transferred in Fig. 2F. 
Referring now to Fig. 2H, in an embodiment, after receiving the six million dollars, LFE 280G wants to transfer two million dollars to a subcontractor 280H, e.g., to build a hospital. In an embodiment, two million dollars will be transferred from the daybreak architecture account associated with LFE 280G, that is, daybreak architecture account 252G, to the daybreak architecture account associated with sub 280H, that is daybreak architecture account 252H. As before, Daybreak Architecture transfers 2 million dollars from the Account 252G of LFE 280G to Subcontractor SUB280H who complies with the Distribution Rule Set (1) in Fig. 2H, but (2) no actual funds transfer happens between the various banks. The ten million dollars is still in account 262F. 
Referring now to Fig. 21, Fig. 21 shows what happens if a proposed transfer does not comply with the distribution rule set. As shown in Fig. 21, in an embodiment, LFE 280G attempts to transfer one million dollars to subcontractor 2801, e.g., who is not on an approved list, or who fails the fraud prevention analysis (e.g., as discussed in more detail in Fig. 5). In an embodiment, the transaction is denied for noncompliance with the distribution rule set, and no money is transferred, either within the daybreak architecture or in the actual underlying banks. 
In an embodiment, the daybreak architecture 250F may be set to initially allow the transaction to go through, but then "claw back" the funds, whether by human intervention or failure of one of the automated fraud protection analyses. Due to the daybreak architecture not actually moving the money between bank accounts, this claw back becomes simpler to perform.
See Arjomand at paragraphs [00664]-[00668] (emphasis added).
Thus, the claw back function of Arjomand may be not be used to cure the deficiencies in Arjomand’s lack of disclosure in rescinding the fulfillment action of the independent claims, because as explicitly stated in Arjomand, there is not actual transfer between bank accounts outside the Daybreak architecture, and thus no actual transfer and/or rescinding of funds between and/or from user accounts. Further, even when the Daybreak architecture allows the transaction “to go through” initially, Arjomand makes it clear that such a transaction does not actually comprise funds outside of the Daybreak architecture. Id.
But using the above argument, if Arjomand  Daybreak was at a bank, the argument is money has to be transferred to an account outside of the bank?  This is not being claimed.  
Additionally, the other references cited in the Final Office Action also fail to disclose at least these limitations although not cited by the Office Action for such purpose.
Accordingly, Applicant respectfully submits that Arjomand, Park, Steinbarth, and Wolfe, taken alone or in any proper combination, fail to disclose, teach, or suggest each and every feature of the amended independent claims. As such, Applicant respectfully submits that independent Claims 1, 10 and 19 are patentable over Arjomand, Park, Steinbarth, and Wolfe, alone or in any proper combination.
First of all, the Examiner thanks Applicant for their detailed analysis.  The prior art of Arjomand is detailed and very lengthy.  There is a lot to it.  

Applicant above argues the Daybreak architecture does not allow for tracking accounts outside of Daybreak, and that once funds have been transferred outside of Daybreak, they cannot be rescinded.  However, this would arguably be true with any bank where money was transferred outside of the bank that was watching internal accounts.  

Daybreak, however, specifically mentions claw back of funds and how their system makes it easier.

“In an embodiment, the daybreak architecture 250F may be set to initially allow the transaction to go through, but then "claw back" the funds, whether by human intervention or failure of one of the automated fraud protection analyses. Due to the daybreak architecture not actually moving the money between bank accounts, this claw back becomes simpler to perform.” [00668]

The above makes sense if the accounts are held with/at the daybreak architecture.  Arjomand teaches this possibility.

“In another embodiment, Daybreak architecture 3100 may be integrated into any one or more of the entities shown in Fig. 1, and which will be discussed in more detail herein. For example, in an embodiment, although not pictured for ease in understanding, Daybreak architecture 3100 may be implemented by national domestic bank 3300, and in an embodiment, other entities that wish to access the Daybreak architecture 3100 may work with national domestic bank 3300. The same applies to any other of the entities shown in Fig. 1, including the user 3005 and the organization 3015. For example, in an embodiment, Daybreak architecture 3100 may be implemented by the organization 3015 as a way to track and/or manage its funds and their allocation.” [00271]

Therefore even if Daybreak did not allow for interbank account tracking, which above indicates they do, they still would be able to do so intra-bank.  The Daybreak architecture, as cited above, could be at a bank, which would allow for intra-bank transfers.

Based on the above response, the Examiner respectfully maintains the rejection.

Applicant argues 35 USC §101 rejection, starting pg. 17 of Remarks:

The 35 U.S.C. § 101 Claim Rejections

The Office Action rejects Claims 1-4, 8, 10-13, 17, and 19-28 under 35 U.S.C. § 101 alleging that the claimed invention is directed to an abstract idea without significantly more.

Applicant submits that the claims are amended herein, obviating the rejection. In particular, Applicant submits that the claims, as amended, are directed to statutory subject matter, and in addition to being directed to statutory subject matter, Applicant submits that the claims are not directed to a judicial exception (i.e., an abstract idea, as alleged by the Examiner). And even assuming arguendo that the Examiner were to find that claims are directed to an abstract idea, Applicant submits that the claimed invention (and any alleged abstract idea to which the claimed invention may be allegedly directed) is integrated into a practical application under the second prong of the Step 2A analysis.

Specifically, applicant submits that the claims recite a combination of elements that integrate the alleged abstract idea into a practical application.

In particular, Claim 1 recites:

A method for generating user connections, the method comprising: 

receiving, via a computing device, first user account parameters associated with a first user; 

determining, via identification circuitry of the computing device, that the first user account parameters comprise an application denial data entry indicative of a previous denial of a request for funding by the first user; 

determining, via the identification circuitry of the computing device, a financial deficiency of the first user based on the first user account parameters comprising the application denial data entry;

identifying, via the identification circuitry, the first user as a recipient of a fulfillment opportunity based on the financial deficiency;

receiving, via the computing device, second user account parameters associated with a second user;

determining, via funding circuitry of the computing device, the fulfillment opportunity of the second user based on the second user account parameters;

in response to the fulfillment opportunity, generating, via the funding circuitry of the computing device, a fulfillment action from a second account of the second user to a first account of the first user in satisfaction of the financial deficiency, wherein the fulfillment action comprises one or more funding obligations and causes funds from the second user account to be disbursed to the first user account;

monitoring, via the funding circuitry, compliance of the first user account with respect to the one or more funding obligations, wherein the one or more funding obligations comprise one or more action related limitations of the first user account; and

rescinding, via the funding circuitry, the fulfillment action in an instance in which the first user account fails to comply with the one or more funding obligations, wherein the rescinding of the fulfillment action comprises a transmission from the first user account to the second user account comprising at least a portion of the disbursed funds.


Applicant respectfully submits that the aforementioned steps meaningfully limit the claims as a whole to the specific, technological implementation of the claims and to the specific desired result described, thereby imposing a meaningful limit on any alleged “abstract idea” and integrating them into a practical application. Specifically, the plain focus of the claims is to identify a first user account and a second user account, wherein the second user account may transmit funds to the first user account along with one or more funding obligations, and once the funds have been transferred, monitor the compliance with the funding obligations such that if the first user account fails to comply, at least a portion of the funds still in the first user’s account may be rescinded back to the second user account. Thus, in this manner, the constant monitoring and possible rescinding of funds between accounts provides a meaningful limitation to the alleged judicial exception which both improves over the prior art and meaningfully limits the alleged judicial exception into a practical application, such as preventing current fraud and future fraud by a first user account.

Respectfully the above, broadly, is a business process of transferring funds from one account to another.  A combination of abstract elements is still abstract and does not provide additional, non-abstract, elements.

Applicant respectfully requests that the rejection of the claims under 35 U.S.C. § 101 be withdrawn.
The rejection is respectfully maintained but modified for the claim amendments.
Patentability of New Claims 29-31
In addition to the reasons set forth above, Applicant respectfully submits that Arjomand, Park, Steinbarth, and Wolfe each fail to disclose, teach, or suggest each and every feature of newly added dependent Claims 29-31. In particular, newly added Claims 29-31 recite, generally, authenticating a second user device to generate an authenticated session; authenticating a first user device to generate an authenticated session; and identifying a second user based upon a request from the second user to provide a fulfillment opportunity and a verified ability to do so, respectively.
Applicant respectfully submits that the newly added dependent claims do not contain any new matter and that support for the newly added dependent claims may be found throughout the specification, specifically at paragraphs [0064] for newly added dependent Claim 29; paragraphs [0064] for newly added dependent Claim 30; paragraphs [0060] and [0062] for newly added dependent Claim 31.
The above though is claimed at a high level of generality and does not appear to improve prior art systems.
Dependent Claims are Patentable
The other claims are dependent from one of the independent claims discussed above and are patentable for at least the same reasons. Applicants, therefore, respectfully submit that the rejections herewith are overcome and request that the rejections be withdrawn. Since each dependent claim is also deemed to define an additional aspect of the invention, however, the individual reconsideration of the patentability of each on its own merits is respectfully requested.
Because Applicant maintains that all claims are allowable for at least the reasons presented hereinabove, in the interests of brevity, this response does not comment on each and every comment made by the Examiner in the Office 
Based on the above response, the rejection is respectfully maintained but modified for the claim amendments.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 8, 10-13, 17, 19-23, 25, 27, and 29-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-4, 8, 10-13, 17, 19-23, 25, 27, and 29-31 are directed to a method, system or product, which are statutory categories of invention.  (Step 1: YES).  
Claims 1-4, 8, 10-13, 17, 19-23, 25, 27, and 29-31, when broadly interpreted, may not fall into a statutory category as it appears circuitry could just be software.  See Software per se below.
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 10 and product Claim 19.  Claim 1 recites the limitations of:
A method for generating user connections, the method comprising: 
receiving, via a computing device, first user account parameters associated with a first user;
determining, via identification circuitry of the computing device, that the first user account parameters comprise an application denial data entry indicative of a previous denial of a request for funding by the first user;
determining, via the identification circuitry of the computing device, a financial deficiency of the first user based on the first user account parameters comprising the application denial data entry;
identifying, via the identification circuitry, the first user as a recipient of a fulfillment opportunity based on the financial deficiency;
receiving, via the computing device, second user account parameters associated with a second user;
determining, via funding circuitry of the computing device, the fulfillment opportunity of the second user based on the second user account parameters;
in response to the fulfillment opportunity, generating, via the funding circuitry of the computing device, a fulfillment action from a second account of the second user to a first account of the first user in satisfaction of the financial deficiency, wherein the fulfillment action comprises one or more funding obligations and causes funds from the second user account to be disbursed to the first user account;
monitoring, via the funding circuitry, compliance of the first user account with respect to the one or more funding obligations, wherein the one or more funding obligations comprise one or more action related limitations of the first user account; and
rescinding, via the funding circuitry, the fulfillment action in an instance in which the first user account fails to comply with the one or more funding obligations, wherein the rescinding of the fulfillment action comprises a transmission from the first user account to the second user account comprising at least a portion of the disbursed funds.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a commercial interaction (e.g. determining a financial deficiency, causes funds from the second user account to be disbursed to the first user account) and managing relationships or interactions between users including following rules or instructions (e.g. identifying the first user as a recipient of a fulfillment opportunity based on the financial deficiency, determining the fulfillment opportunity of the second user based on the second user account parameters, rescinding the fulfillment action in which the first user account fails to comply with funding obligations).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction or managing relationships or interactions between users including following rules or instructions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 10 and 19 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

The judicial exceptions are not integrated into a practical application. In particular, the claims only recite: computing device, identification circuitry, funding circuitry (Claim 1); communication circuitry, identification circuitry, funding circuitry (Claim 10); and computer-readable storage media (Claim 19).  The identification circuitry and funding circuitry (Claim 1), and the communications circuity, identification circuitry, funding circuitry (Claim 10) may be just software controlling computer hardware (see para. [0040], e.g. [0046] of the disclosure), and doing so at a high level of generality to perform operations.  The computer hardware is also recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See para’s. [0033] and [0040] where the computer and circuitry can be just about any type of computer or software.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 10, and 19 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and ep 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-4, 8, 11-13, 17, 20-23, 25, 27, and 29-31 further define the abstract idea that is present in their respective independent claims 1, 10, and 19 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  In as much as 29 and 30 are authenticating devices and generating an authenticated session, these are claimed at a high level of generality (e.g. without technical explanation regarding authenticating and authenticated session).  Also, para. [0064] of the 

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-12, 19-21, 23, 25, 27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/196786 to Arjomand et al. in view of Pub. No. US 2015/0012437 to Park et al., and in further view of Pub. No. US 2020/0242689 to Steinbarth.
Regarding claims 1, 10, and 19
(claim 1) A method for generating user connections, the method comprising: 

receiving, via a computing device, first user account parameters associated with a first user;

	Arjomand teaches:
Create (receive) trust level (parameters) for account associated with party receiving money (first user)…
“For the payment system, an account may be created for each party receiving money. Need to create trust level for each account. If you agree to certain amount of audit requirements, you can have high level trust. Individuals typically have lowest trust level because you can audit.” [0124]

determining, via identification circuitry of the computing device, that the first user account parameters comprise an application denial data entry indicative of a previous denial of a request for funding by the first user;

	Transaction should be done (determining) based on past history…
“May be implemented by two banks and a network between them and an automated clearinghouse connected to 1) large charitable foundations, governments, nonprofits, non-governmental operations, 2) a transaction auditor oracle (e.g. ,an independent entity, and would probably be the company transaction should be done based on some analysis to either administer transaction and traceable digital currency, or inform the transaction based upon past history and evidence of successful provision of good/service; and 3) end- user transaction infrastructure (e.g., monitoring automation, and, maybe just the end user's sort of terminal, so whoever in the Congo is asking for money for vaccine services then they will need to be connected to the system)” [00187]

Limit funding based on past history….
“Referring again to Fig. 1-C, in an embodiment, rule set circuitry panticle 4900 may include implementation of a limit of funding available to sources based on past history, and a term sheet for specific endpoint entities. In an embodiment, rule set circuitry panticle 4900 may include implementation of a system for recouping funds (e.g., forcing return of funds if the agreement for the acquisition and/or the distribution is not met). For example, in an embodiment, the ledger transaction that transfers the money may be allowed to go through prior to the actual transfer of funds, and if the conditions specified in the rule set are not met, the actual transfer of funds may be stopped and/or delayed (e.g., in an embodiment, this may use delays in timing of banking processes in order to implement).” [0284]

Fails fraud prevention analysis (determining) that subcontractor (first user) is denied for noncompliance, where transaction is checked for compliance (application data entry) with a distribution rule set (account parameters), that may be denied…
“Referring now to Fig. 2G, in an embodiment, the user 25 IF wants to "transfer six million dollars to a large foreign entity (LFE 280G) for charitable purposes." In the daybreak architecture, an internal transaction is made from the attributable account 252F to the daybreak architecture account associated with LFE 280G, that is, account 252G. This transaction is checked for compliance with the distribution rule set, and may be approved, denied, or held pending further review. [00665] In an embodiment, Daybreak Architecture transfers 6 million dollars from the attributable account 252F to an account within daybreak architecture associated with LFE 280G. Regardless of the outcome of the check for compliance with the distribution rule set, no actual funds transfer takes place— e.g., the six million dollars stays with the daybreak architecture account 262F where it was transferred in Fig. 2F. [00666] Referring now to Fig. 2H, in an embodiment, after receiving the six million dollars, LFE 280G wants to transfer two million dollars to a subcontractor 280H, e.g., to build a hospital. In an embodiment, two million dollars will be transferred from the daybreak architecture account associated with LFE 280G, that is, daybreak architecture account 252G, to the daybreak architecture account associated with sub 280H, that is daybreak architecture account 252H. As before, Daybreak Architecture transfers 2 million dollars from the Account 252G of LFE 280G to Subcontractor SUB280H who complies with the Distribution Rule Set (1) in Fig. 2H, but (2) no actual funds if a proposed transfer does not comply with the distribution rule set. As shown in Fig. 21, in an embodiment, LFE 280G attempts to transfer one million dollars to subcontractor 2801, e.g., who is not on an approved list, or who fails the fraud prevention analysis (e.g., as discussed in more detail in Fig. 5). In an embodiment, the transaction is denied for noncompliance with the distribution rule set, and no money is transferred, either within the daybreak architecture or in the actual underlying banks.” [00664] – [00671]

	See Circuitry below.

	See Application below.

determining, via the identification circuitry of the computing device, a financial deficiency of the first user based on the first user account parameters comprising the application denial data entry;

Track and transfer (determining) when there is a need for money (financial deficiency)…
“Referring again to Fig. 1 1C, in an embodiment, first-party-associated device first status machine having electrical/magnetic/physical storage of the one or more simulacra of at least one status of the particular funds that represent a transfer of the particular funds within an attributable fund management architecture 1114 may be implemented as first- party-associated device first status machine having electrical/magnetic/physical storage of the one or more simulacra of at least one status of the particular funds that represent a transfer of the particular funds within an attributable fund management architecture configured to internally track the attributable funds, including the particular funds, and to effect actual transfers of funds from the attributable funds when funds are offboarded directly to an external downstream entity 1122. In an example implementation, first- party-associated device first status machine having electrical/magnetic/physical storage of the one or more simulacra of at least one status of the particular funds that represent a transfer of the particular funds within an attributable fund management architecture 1114 may be implemented as first-party-associated device first status machine having electrical/magnetic/physical storage of the one or more simulacra of at least one status of the particular funds that represent a transfer of the particular funds within an attributable fund management architecture (e.g., the daybreak architecture 3100) configured to internally track the attributable funds (e.g., to track the funds through the daybreak architecture), including the particular funds, and to effect actual transfers of funds (e.g., through transfers from bank to bank, e.g., ACH transfers) from the attributable funds when funds are offboarded directly to an external downstream entity (e.g., when the downstream entity is in need of the money to directly purchase goods and/or services, or to collect their payment for services rendered).” [00790]

See Application below.

identifying, via the identification circuitry, the first user as a recipient of a fulfillment opportunity based on the financial deficiency;

Transfer to the downstream entity (therefore identifying the first user as a recipient) based on need of money (financial deficiency)…
“Referring again to Fig. 1 1C, in an embodiment, first-party-associated device first status machine having electrical/magnetic/physical storage of the one or more simulacra of at least one status of the particular funds that represent a transfer of the particular funds within an attributable fund management architecture 1114 may be implemented as first- party-associated device first status machine having electrical/magnetic/physical storage of the one or more simulacra of at least one status of the particular funds that represent a transfer of the particular funds within an attributable fund management architecture configured to internally track the attributable funds, including the particular funds, and to effect actual transfers of funds from the attributable funds when funds are offboarded directly to an external downstream entity 1122. In an example implementation, first- party-associated device first status machine having electrical/magnetic/physical storage of the one or more simulacra of at least one status of the particular funds that represent a transfer of the particular funds within an attributable fund management architecture 1114 may be implemented as first-party-associated device first status machine having electrical/magnetic/physical storage of the one or more simulacra of at least one status of the particular funds that represent a transfer of the particular funds within an attributable fund management architecture (e.g., the daybreak architecture 3100) configured to internally track the attributable funds (e.g., to track the funds through the daybreak architecture), including the particular funds, and to effect actual transfers of funds (e.g., through transfers from bank to bank, e.g., ACH transfers) from the attributable funds when funds are offboarded directly to an external downstream entity (e.g., when the downstream entity is in need of the money to directly purchase goods and/or services, or to collect their payment for services rendered).” [00790]

receiving, via the computing device, second user account parameters associated with a second user;

Example of transfer (receiving) ACH transfer (parameter) from an account (second user account) under control of philanthropist/user…
“Referring back to Fig. 1-B, in an embodiment, in accordance with the creation of the internal account, with an initial balance of, for example, one million (1,000,000) dollars (the actual number is exemplary only and does not matter), the money will be transferred from the charitable organization 3015 and/or the philanthropist/user 3005 to a banking entity. In an embodiment, this transfer may be accomplished by an ACH transfer from an account under the control of one or more of the charitable organization 3015 and/or the philanthropist/user 3005 to a bank which has a relationship with the external tracking app. Panticle 3130 represents the facilitation of a transfer of funds to a local bank 3200 or a national bank 3300, although other banks represented throughout Fig. 1, and other financial institutions generally, may be represented.” [00268]

determining, via funding circuitry of the computing device, the fulfillment opportunity of the second user based on the second user account parameters;

Example of rule (determining) that includes metadata (parameters) linked to account that specifies use of certain funds (fulfillment opportunity)…
“For example, in an embodiment, rule set 4900 may include metadata that is linked to the account. For example, as the funds are transferred through the ledger transactions, metadata that identifies one or more properties of user 3005 (e.g., who may be a philanthropist, as a specific example). The metadata may identify to whom the money belongs, for example, or any other data that may "travel" with the money. In an embodiment, this may include some form of modified digital currency, e.g., a Bitcoin-like setup, which may be localized or specified for specific accounts. [00567] Referring again to Fig. 1-C, in an embodiment, rule set circuitry panticle 4900 may include geographic location tracking of goods and/or services that are associated with the account or distributed with the account. For example, in an embodiment, a rule set may specify that certain funds may only be spent at particular geographic locations. For example, the rule set may specify that the money must be spent in specific locations in Sub-Saharan Africa. In another embodiment, the rule set may specify that the money must be spent in locations associated with hospitals, or schools. The rule set may depend on conditions, as well. For example, in an embodiment, the rule set may specify that the money may only be spent in locations that have an average GDP per capita below a certain amount. In an embodiment, the location tracking may include GPS verification (e.g., when the money is transferred to an entity, that entity's location is recorded), or verification of location through monitoring of satellite pictures, pictures taken onsite, geotagged images, or trusted person/device verification.” [00566] – [00567]

in response to the fulfillment opportunity, generating, via the funding circuitry of the computing device, a fulfillment action from a second account of the second user to a first account of the first user in satisfaction of the financial deficiency, wherein the fulfillment action comprises one or more funding obligations and causes funds from the second user account to be disbursed to the first user account;

Specify funds spent (fulfillment action)…
“For example, in an embodiment, rule set 4900 may include metadata that is linked to the account. For example, as the funds are transferred through the ledger transactions, metadata that identifies one or more properties of user 3005 rule set may specify that certain funds may only be spent at particular geographic locations. For example, the rule set may specify that the money must be spent in specific locations in Sub-Saharan Africa. In another embodiment, the rule set may specify that the money must be spent in locations associated with hospitals, or schools. The rule set may depend on conditions, as well. For example, in an embodiment, the rule set may specify that the money may only be spent in locations that have an average GDP per capita below a certain amount. In an embodiment, the location tracking may include GPS verification (e.g., when the money is transferred to an entity, that entity's location is recorded), or verification of location through monitoring of satellite pictures, pictures taken onsite, geotagged images, or trusted person/device verification.” [00566] – [00567]

Funds reaching intended recipients from charity…
“Accordingly, systems and methods are provided herein that allows for tracking/tracing of digital currency so that one may determine how, when, who, and/or when are one or more units of digital currency spent/used. More particularly, the systems and methods may allow a source entity (e.g., a charity, a business organization, a parent) to determine whether funds (e.g., digital currency) provided by them are actually being spent for their intended purposes and/or whether the funds are actually reaching the intended recipients (e.g., a villager or a farmer in a third world country). In some embodiments, this may be accomplished by employing a digital currency that has memory (hereinafter "attributable digital currency" or "ADC" for short) for recording, among other things, who, when, how, and/or what the digital currency was spent. In various embodiments, the systems and methods may be implemented using one or more network devices (e.g., one or more servers, workstations, mass storage, etc.). In some embodiments, the systems and methods may be implemented via cloud computing. In some cases, the systems and methods may be implemented as an electronic payment system. The electronic payment system, in various embodiments, may be implemented using dedicated circuitry such as ASIC, or may be implemented using programmable circuitry (e.g., one or more processors, FPGAs, etc.) executing machine readable instructions (e.g., software).” [00192]

Tracking account to account (first user account to second user account) for each transaction…
provide their accounts/addresses so that each unit of monetary asset can be tracked from account to account. In one embodiment, donated digital currency may be tracked using a system that requires new deposit accounts for each transaction. The money in these account can only be received through a single transaction (no future addition may be made to one of these accounts). The tracking system may have knowledge as to the parties associated with each of these new deposit accounts. The tracking system may also determine the trustworthiness of each party associated with the account” (pg. 86, lines 22-34)

monitoring, via the funding circuitry, compliance of the first user account with respect to the one or more funding obligations, wherein the one or more funding obligations comprise one or more action related limitations of the first user account; and

Track (monitoring) purchased items…
“A tracking system may be employed to keep track of purchased items. For example, placing a GPS with vaccines to make sure that the health worker is actually visiting different households.” [00136]

Example of flag (monitoring) movement of funds using rules with contractor (e.g. first user)…
“For example, in an embodiment, the switched circuit having one or more switched states set at least in part by switch state logic specified to order as the machine state of at least one first-party-associated device triggers by detection of at last one machine-state pecuniary flag vector 540 may be implemented asthe switched circuit having one or more switched states set at least in part by switch state logic specified to order as the machine state of at least one first-party-associated device triggered by detection of at least one machine-state pecuniary flag vector that is a machine representation of a change in a real-world state (e.g., money has been withdrawn, offboarded, or moved around within the daybreak architecture 3100, or a status of one of the rules of the distribution rule set has changed) of the attributable account (e.g., an account established by a non-philanthropist that is a construction contractor) 542.” [00689]

rescinding, via the funding circuitry, the fulfillment action in an instance in which the first user account fails to comply with the one or more funding obligations, wherein the rescinding of the fulfillment action comprises a transmission from the first user account to the second user account comprising at least a portion of the disbursed funds.

Recouping or stopping (rescinding) funds (fulfillment action) based on rule set not met…
“Referring again to Fig. 1-C, in an embodiment, rule set circuitry panticle 4900 may include implementation of a limit of funding available to sources based on past history, and a term sheet for specific endpoint entities. In an embodiment, rule set circuitry panticle 4900 may include implementation of a system for recouping funds (e.g., forcing return of funds if the agreement for the acquisition and/or the distribution is not met). For example, in an embodiment, the ledger transaction that transfers the money may be allowed to go through prior to the actual transfer of funds, and if the conditions specified in the rule set are not met, the actual transfer of funds may be stopped and/or delayed (e.g., in an embodiment, this may use delays in timing of banking processes in order to implement).” [0284]

Claw back (rescinding) funds…
“In an embodiment, the daybreak architecture 250F may be set to initially allow the transaction to go through, but then "claw back" the funds, whether by human intervention or failure of one of the automated fraud protection analyses. Due to the daybreak architecture not actually moving the money between bank accounts, this claw back becomes simpler to perform.” [00668]

Daybreak architecture with multiple accounts (therefore moving money between banks is not needed as the accounts are in a central location)…
“In another embodiment, Daybreak architecture may be separate from the other entities shown in Fig. 1, but may use a multitude of accounts, which may be across various banks, and which may, or in other embodiments, may not, have a correlation to the accounts 3030 that are created by the users 3005 and/or the organizations 3015 that have deposited the funds. In an embodiment, for example, Daybreak architecture 3100 may create a separate account each time money is transferred from one or more users 3005 and/or organizations 3015. In another embodiment, for example, money transferred under the control of Daybreak architecture 3100 may be grouped by how it is to be spent (e.g., different accounts for various services) or where it is to be spent (e.g., different accounts for different known endpoints).” [00270]

“In another embodiment, Daybreak architecture 3100 may be integrated into any one or more of the entities shown in Fig. 1, and which will be discussed in more detail herein. For example, in an embodiment, although not pictured for ease in understanding, Daybreak architecture 3100 may be implemented by national domestic bank 3300, and in an embodiment, other entities that wish to access the Daybreak architecture 3100 may work with national domestic bank 3300. The same applies to any other of the entities shown in Fig. 1, including the user 3005 and the organization 3015. For example, in an embodiment, Daybreak architecture 3100 may be implemented by the organization 3015 as a way to track and/or manage its funds and their allocation.” [00271]

Another example of pull back funds (rescinding)…
“As an exemplary implementation, the one or more voltages forming an engineering approximation of said at least one machine state 704 may be implemented as one or more voltages forming an engineering approximation of said at least one machine state of said at least one first-party-associated device that includes a command to alter an account balance (e.g., to pull back funds to a personal account) of the attributable funds in the attributable account, said command directed to said engineering approximation of an attributable account encoded as at least one command-encoded machine state.” [00717]

Circuitry
Arjomand teaches a computer and performing identification and funding functions.  They do not teach identification and funding circuitry.

Park et al. also in the business of identification and funding teaches:

Identification processor (circuitry)…
“…Furthermore, the authentication system 200c may further include at least one selected from the identifier processor 260, the app execution controller 270, and the advertisement processor 280 illustrated in FIG. 4.” [0039]

Remittance (funding) server…
“The remitter's terminal may receive the authentication result and request processing of remittance from a remittance server 500….” 

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Arjomand the ability to use various circuitry to perform functions as taught by Park et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Park et al. who teaches using different processor/server for performing specific functions.  Wolfe et al. benefits by the processing efficiency gained by using multiple computer processors/servers to perform specific tasks.

Application
The combined references teach checking history for funding purposes.  They also teach account parameters. They do not teach application.

Steinbarth also in the business of checking history for funding purposes teaches:
Report with application denial recommendation (data) based on debt collection information (financial deficiency, fraud) and based on parameters such as credit score, late payment (e.g. of a financial deficiency, where a late payment would be a need for money), etc…
“In one non-limiting example of this concept, and as seen in the user interface of FIG. 10, the landlord may be informed (e.g., via an email) from the rental platform that a user has submitted an application to lease a property. As seen in the user interface of FIG. 11, the application may enable the landlord to request the credit and background check for the user. FIG. 12 displays the same user interface as FIG. 11 after the landlord has requested the credit and background check. Further, FIG. 13 displays the same interface after the credit and background report is received. As seen, the report may include one or more of a credit score, score factors, late payment summary, and credit tradeline information. By way of non-limiting example, the credit and background report may further include one or more of an application acceptance/denial recommendation with a listing of any additional conditions needed to be met prior to acceptance of the application, any criminal history information, eviction history information, employment information, debt collection information, public record information, and fraud indicators. In some implementations, such a credit and background check may include obtaining an instant credit verification. Further, in one embodiment, it is contemplated that the landlord may include an owner of the real property (i.e., rental property).” [0042]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to use application denial information as taught by Steinbarth since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the combined references that need to check history of users.  The combined references benefit financially by checking any applications that have been denied in the past by users in order to minimize risk of fraud.

Regarding claims 2, 11, and 20


Arjomand teaches:
Example of reporting (transmitting) approving of goods or services…
“Referring again to Fig. 1-J, in an embodiment, European bank 3400 may implement reporting rule set at panticle 4250, which may include panticle 4260 requiring reporting evidence associated with the distribution of goods and/or services prior to payment being made of goods and/or services (e.g., or, in an embodiment, prior to approving the goods and/or services to be carried out/sold), as previously discussed. In an embodiment, panticle 4260 may include panticle 4264, which may implement a reporting rule set through use of various monitoring devices, which may be attached to various goods, e.g., food goods, shipping containers, vaccines, clothing, etc.) The monitoring devices may use near-field communication, or may be RFID tags. In an embodiment, the monitoring may be accomplished through surveillance, e.g., visual, infrared, or some other form, from localized cameras or satellite cameras, for example.” [00307]

“In an embodiment, Daybreak architecture 3100, and in conjunction with one or more of the other entities shown in Fig. 1, or independently, may build out at least two different types of rule sets. The first will be to prevent known fraud schemes, e.g., such as use of a phantom vendor, no-bid arrangements, bad acting vendors, imaginary vendors, and the like. A second type of rule set, in an embodiment, may be a set of attributes, e.g., characteristics that alone do not mean anything, but may in certain circumstances or in combination with other attributes, may raise flags that require further analysis or may require delaying the transaction until clearance. For example, in an embodiment of the attribute set, odd time of day, transactions on holidays, transactions late at night, or structured transactions, transactions that are right at the approval limit, may, in some various combinations, require additional approval or other steps to be taken to release the funds from the Daybreak architecture 3100 or the other entities shown in Fig. 1.” [00311]

Regarding claims 3, 12, and 21
(claim 3) The method according to Claim 2, further comprising, generating, via the funding circuitry, the fulfillment action in an instance in which the computing device receives an approval notification from the second user device.

Arjomand teaches:
Example of reporting (transmitting) approving of goods or services…
“Referring again to Fig. 1-J, in an embodiment, European bank 3400 may implement reporting rule set at panticle 4250, which may include panticle 4260 requiring reporting evidence associated with the distribution of goods and/or services prior to payment being made of goods and/or services (e.g., or, in an embodiment, prior to approving the goods and/or services to be carried out/sold), as previously discussed. In an embodiment, panticle 4260 may include panticle 4264, which may implement a reporting rule set through use of various monitoring devices, which may be attached to various goods, e.g., food goods, shipping containers, vaccines, clothing, etc.) The monitoring devices may use near-field communication, or may be RFID tags. In an embodiment, the monitoring may be accomplished through surveillance, e.g., visual, infrared, or some other form, from localized cameras or satellite cameras, for example.” [00307]

Authorized to draw funds and meet rule set authorized…
“In an embodiment, as described above, a ledger transaction may show a funds transfer to national bank 3300 as performed by the Daybreak architecture 3100, but the actual funds may stay in the account designated by the daybreak architecture 3100 at local bank 3200. Nevertheless, national bank 3300 may be authorized to draw funds from the account for services rendered, e.g., national bank 3300 may be awarded a flat fee of five thousand (5,000) dollars or a percentage of the contents of the account created/used by local bank 3200. In such an embodiment, the national bank's 3300 funds to which they are entitled are "offboarded" at panticle 3350 of Fig. 1-A. In this context, offboarded means that the funds to which national bank 3300 is entitled, which are part of the overall funds which have been ledger-transferred to national bank 3300 but are still in possession of an account at local bank 3200, said funds are actually transferred to the national bank 3300 through conventional means, e.g., an ACH transfer or a wire transfer. Thus, if the account contains one million (1,000,000) dollars that have been ledger transferred from local bank 3200 to national bank 3300, and the national bank 3300 is collecting a five thousand (5,000) dollar payment for services rendered, then in addition to the ledger transaction that transfers the one million (1,000,000) dollars from local bank 3200 to national bank 3300, another ledger transaction is made from the ledger account at national bank 3300 that contains the one million (1,000,000) dollars, into a personal account under the control of national bank 3300. This ledger transaction is for the five thousand (5,000) dollars and is accompanied by an actual transfer (e.g., wire transfer or ACH transfer) of five thousand (5,000) dollars. Once the money has been subject to an actual transfer, tracking and/or verification may be stopped, as the money is now in the possession/control of national bank 3300. It is noted that the Daybreak architecture 3100 makes sure that any actual transfer out of the account under control of local bank 3200 must meet the rule set conditions specified, which will be discussed in more detail herein.” [00294] Inherent with authorized to draw funds is receives approval notification from donor.

Regarding claims 23, 25, and 27
(clam 25) The method according to Claim 1, wherein the funding obligation further comprises a timing related limitation defining a requirement that the first user account maintain the fulfillment action in the first user account for a determined period of time.

Arjomand teaches:
Spent of a given time (determined period of time)…
“Referring again to Fig. 1-F, in an embodiment, NU/NE bank 3500 may implement panticle 3506. In an embodiment, panticle 3506 may represent reception of account funds (e.g., the donation) from European bank 3400, or, in another embodiment from one or more of the other entities shown in Fig. 1. In an embodiment, panticle 3506 may represent a ledger transfer of the funds, as represented in Daybreak architecture 3100, but the location of the funds stays in an account with local bank 3200, e.g., in the Daybreak architecture. [00315] Referring again to Fig. 1-F, in an embodiment, at panticle 3508, NU/NE bank 3500 may conduct an audit of the funds that have been spent and/or distributed for a given time…” [00314]

Regarding claim 29
The method according to Claim 1, wherein determining the fulfillment opportunity of the second user further comprises:
authenticating a second user device associated with the second user account; and

{From Applicant’s disclosure no authentication and session…

“In some embodiments, determination of a fulfillment opportunity of the second user account may further include authenticating the second user device associated with the second user account (e.g., establishing an authenticated session). As such, transmission of an approval request to the second user device of the second user at operation 325 may include generation of an authenticated session between the second user device 106 and the user connection server 200. By way of example, the input/output circuitry 206, communications circuitry 208, or the like may transmit, as part of an approval request, for example, a request for an input of a user identifier ( e.g., username, password, personal identification number (PIN), etc.) by the second user. Such a request may also request, for example, a biometric input (e.g., fingerprint scan, optical scan, facial scan, etc.) of the second user in order to authenticate a session between the second user device 106 and the user connection server 200…” [0064]

Therefore using a login name, password, PIN, etc. is authenticating a user and session.}

Arjomand teaches:
Identifier/password for a user login to account…
“Referring again to Fig. 1-E, in some embodiments, whether account 3220 or 3230 is used, panticle 3210 includes panticle 3212 of creation of a unique and/or anonymous identifier and password. In an embodiment, this identifier/password 3212 may be login information that will be given to user 3005 in order to access the account, change the rule set, and receive reports and/or auditing regarding the account 3220 or 3230. In an embodiment, at panticle 3214, data may be sent to the user 3005. This data may include one or more tools used to access the information, e.g., login credentials for a network application, in an embodiment, or a mobile application for interfacing with bank 3200 and/or daybreak architecture 3100” [00290]

generating an authenticated session between the second user device and the computing device.

For network to access information or interfacing (session) with bank…
“Referring again to Fig. 1-E, in some embodiments, whether account 3220 or 3230 is used, panticle 3210 includes panticle 3212 of creation of a unique and/or anonymous identifier and password. In an embodiment, this identifier/password 3212 may be login information that will be given to user 3005 in order to access the account, change the rule set, and receive reports and/or auditing regarding the account 3220 or 3230. In an embodiment, at panticle 3214, data may be sent to the user 3005. This data may include one or more tools used to access the information, e.g., login credentials for a network application, in an embodiment, or a mobile application for interfacing with bank 3200 and/or daybreak architecture 3100” [00290]

Regarding claim 30
The method according to Claim 29, wherein generating a fulfillment action from a second account of the second user to a first account of the first user further comprises:
authenticating a first user device associated with the first user account; and

Arjomand teaches:
Identifier/password for a user (second user) login to account…
“Referring again to Fig. 1-E, in some embodiments, whether account 3220 or 3230 is used, panticle 3210 includes panticle 3212 of creation of a unique and/or anonymous identifier and password. In an embodiment, this identifier/password 3212 may be login information that will be given to user 3005 in order to access the account, change the rule set, and receive reports and/or auditing regarding the account 3220 or 3230. In an embodiment, at panticle 3214, data may be sent to the user 3005. This data may include one or more tools used to access the information, e.g., login credentials for a network application, in an embodiment, or a mobile application for interfacing with bank 3200 and/or daybreak architecture 3100” [00290]

	See First User below.

generating an authenticated session between the first user device and the computing device.
For network to access information or interfacing (session) with bank…
“Referring again to Fig. 1-E, in some embodiments, whether account 3220 or 3230 is used, panticle 3210 includes panticle 3212 of creation of a unique and/or access the information, e.g., login credentials for a network application, in an embodiment, or a mobile application for interfacing with bank 3200 and/or daybreak architecture 3100” [00290]

Account for party receiving money…
“For the payment system, an account may be created for each party receiving money. Need to create trust level for each account. If you agree to certain amount of audit requirements, you can have high level trust. Individuals typically have lowest trust level because you can audit.” [00124]  Inherent with receiving money is accessing the account.

	First User
The combined references teach login by a user (second user) with identity and password.  They do not explicitly teach a first user with a first account.  However one of ordinary skill in the art would recognize that login to an account with an account identifier and password provides ability to access funds.  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the combined references with the knowledge available to such an artisan that user login provides access to accounts and other banking features.  This would have been known work in the field of endeavor prompting variations of it in the same field based on use of accounts and the need to access the accounts and providing such access using login features of identifiers and passwords would provide predictable results.

Regarding claim 31
The method according to Claim 1, wherein determining the fulfillment opportunity of the second user further comprises:
receiving a request to provide the fulfilment action by the second user; and

Arjomand teaches:
Example of login (receive request) to change the rule set ( request fulfilment action) by user (second user)…
“Referring again to Fig. 1-E, in some embodiments, whether account 3220 or 3230 is used, panticle 3210 includes panticle 3212 of creation of a unique and/or anonymous identifier and password. In an embodiment, this identifier/password 3212 may be login information that will be given to user 3005 in order to access the account, change the rule set, and receive reports and/or auditing 

identifying the second user based on the received request to provide the fulfillment action and one or more second user account parameters comprising data indicative of an ability of the second user to provide the fulfillment action to the first user account.

	Where the login provides an identifier…
“Referring again to Fig. 1-E, in some embodiments, whether account 3220 or 3230 is used, panticle 3210 includes panticle 3212 of creation of a unique and/or anonymous identifier and password. In an embodiment, this identifier/password 3212 may be login information that will be given to user 3005 in order to access the account, change the rule set, and receive reports and/or auditing regarding the account 3220 or 3230. In an embodiment, at panticle 3214, data may be sent to the user 3005. This data may include one or more tools used to access the information, e.g., login credentials for a network application, in an embodiment, or a mobile application for interfacing with bank 3200 and/or daybreak architecture 3100” [00290]

Claims 4, 8, 13, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (6) above in further view of Pub. No. US 2014/0258055 to Wolfe et al.
Regarding claims 4, 13, and 22
(claim 4) The method according to Claim 1, wherein determining the financial deficiency further comprises:

determining, via the identification circuitry, that at least one of the first user account parameters satisfies a liquidity threshold; and

Arjomand teaches:
Example of query (determining) account balance…
“In an embodiment, user query unit 4110 may respond to example queries from an authorized user. A non-exhaustive list of queries is shown inside panticle 4110. For example, some of the queries handled by user query unit 4110 include a current location of funds query (e.g., a query requesting location data of some or all of the funds, whether via the ledger transactions or the actual accounts where the funds reside), a current account balance query (e.g., a query that requests the current account balance, from one or more of the entities described in Fig. 1), a goods and/or services purchased query (e.g., a query that requests a detailed report of the goods and/or services that have been 

determining, via the identification circuitry, the financial deficiency in an instance in which at least one of the first user account parameters satisfies the liquidity threshold.

The combined references teach account balance.  They do not teach liquidity threshold.

Wolfe et al. also in the business of account balance teaches:

Recipient want to use debit card for $40 where they only have $20 in their account  (satisfies liquidity threshold)…
“The system identifies that the recipient wants to use the debit card for a $40 transaction, whereas they only have $20 in their account, the system can credit $20 to the recipient account 226 from the giver account 230 prior to completing the transaction, at which point the debit card can be used to complete the transaction. If the recipient account 226 has sufficient funds, then the system can process the qualifying transaction in a normal fashion, and then credit the recipient account 226 the appropriate amount of $40 from the giver account 230 after the transaction with the merchant is completed.” [0124]

System can credit $20 (therefore determining the deficiency) to complete the transaction (satisfies the liquidity threshold)…
“The system identifies that the recipient wants to use the debit card for a $40 transaction, whereas they only have $20 in their account, the system can credit $20 to the recipient account 226 from the giver account 230 prior to completing the transaction, at which point the debit card can be used to complete the transaction. If the recipient account 226 has sufficient funds, then the system can process the qualifying transaction in a normal fashion, and then credit the recipient account 226 the appropriate amount of $40 from the giver account 230 after the transaction with the merchant is completed.” [0124]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to determine deficiency as taught by Wolfe et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Wolfe et al. who teaches satisfying thresholds in order to meet needs of recipients and the combined references benefit as they also are meeting needs of recipients.

Regarding claims 8 and 17
(claim 8) The method according to Claim 1, further comprising transmitting, via the computing device, a noncompliance notification to a second user device in an instance in which the first user account fails to comply with the one or more funding obligations.

Arjomand teaches:
“…As shown in Fig. 21, in an embodiment, LFE 280G attempts to transfer one million dollars to subcontractor 2801, e.g., who is not on an approved list, or who fails the fraud prevention analysis (e.g., as discussed in more detail in Fig. 5). In an embodiment, the transaction is denied for noncompliance with the distribution rule set, and no money is transferred, either within the daybreak architecture or in the actual underlying banks.” [00667]

The combined references teach noncompliance.  They do not teach transmitting notificat6ion.

Wolfe et al. also in the business of noncompliance teaches:
Almost satisfies policy requirements (therefore noncompliance) and notify the giver (second user)…
“In one variation, the recipient makes a transaction that almost satisfies the policy requirements to redeem the gift, but the transaction does not meet one or more of the policy's conditions. The system can notify the recipient that the policy was almost satisfied, and can either suggest to the recipient how to modify the transaction or what additional steps to take to satisfy the policy and redeem the gift. Alternatively, the recipient can instruct the system to amend the policy to make the transaction satisfy the policy and redeem the gift. The system can charge a percentage of the gift amount or some other amount in exchange for amending the policy to match the transaction. The system can notify the giver of the gift that the policy was almost met, and request authorization from the giver to modify the policy so that the transaction satisfies the policy. The request to the giver can provide an indication of which part of the policy would be modified, to what it would be modified, or details about the original transaction.” [0180]

Example of where the policy includes recipient (first user) accounts…
“The policy can include at least one of: a class of goods or services, an amount of money, a merchant or group of merchants, a ceiling amount of money to be used in the gift card, a time frame for use of the gift card, one or more recipient accounts that when used can trigger the transfer of money from the giver account to the one or more recipient accounts, and 


It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to transmit notice as taught by Wolfe et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Wolfe et al. who teaches the benefit to donee to transmit notices to giver regarding policy in order to modify the policy if needed.  



		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693